DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 4/26/21.
3.    Claims 28 – 47 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.
 
Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 28 - 47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 28 - 34 are drawn to an apparatus.
Claims 35 – 38 are drawn to a first method.
Claims 39 - 43 are drawn to a second method.
Claims 44 – 47 are drawn to a third method


Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 28 is exemplary: 
 	A server for configuring a plurality of gaming devices in a gaming establishment, the server comprising: a memory device; a processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least: select a configurable element of a gaming device of the plurality of gaming devices; set a configuration parameter for the configurable element; set a configuration trigger; determine that the configuration trigger is satisfied; and transmit a configuration command to the gaming device in response to the configuration trigger being satisfied, the configuration command including the configuration parameter, wherein the gaming device is programmed to receive the configuration command and configure the configurable element of the gaming device based on the configuration parameter, the configuration command causes the gaming device to change at least a color of a housing of the gaming device”.

11.	The underlined portion of claim 28 represent the abstract idea (i.e. the abstract idea of concepts performed in the human mind). Independent Claims 35, 39 and 44 include substantially the same abstract idea as claim 28. Dependent claims 29 – 34, 36 
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a server comprising: a memory device; a processor configured to execute instructions stored in the memory. 
a server comprising: a memory device; a processor configured to execute instructions stored in the memory in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
14.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.

16.    Applicant has claimed a server comprising: a memory device; a processor configured to execute instructions stored in the memory.
However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to Walker (US 20040259627), showing the conventionality of these additional elements (paragraphs 24 and 44).
19.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.

22.	For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
23.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

24.	Claim 28 - 31, 33 – 36 and 38 - 39, 42 - 44 and 47  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20020151366) and in view of Kodachi (US 20050181861).
25.	Regarding claims 28 and 35, Walker discloses a server for configuring a plurality of gaming devices in a gaming establishment, the server (i.e. a casino server) comprising (abstract and paragraph 9): 
a memory device (paragraph 72 and FIG. 6; data storage device 604); 
a processor (i.e. processor 600) configured to execute instructions (i.e. stores a casino server program 506) stored in the memory, which when executed, cause the processor to at least (paragraph 72):
select a configurable element (i.e. font size) of a gaming device of the plurality of gaming devices (paragraphs 7 and 69 and FIG. 4); 
set a configuration parameter (i.e. a medium font size as shown in part 404) for the configurable element (paragraphs 7 and 69 and FIG. 4); 
set a configuration trigger (i.e. a configuration trigger wherein a request/a customization code, from a gaming device 120 has been received) (paragraphs 86 and 69); 
determine that the configuration trigger is satisfied (paragraphs 86 and 116); and 
transmit a configuration command to the gaming device in response to the configuration trigger being satisfied, the configuration command including the configuration parameter (paragraphs 86, 116 and 119;  the configuration data retrieved from the casino server 112 and/or the central controller 102, is transmitted to the gaming device), 
wherein the gaming device is programmed to receive the configuration command and configure the configurable element of the gaming device based on the configuration parameter (paragraphs 86, 116 and 119; the configuration data retrieved from the casino server 112 and/or the central controller 102, is transmitted to the gaming device so that it can configure itself accordingly),
Walker fails to explicitly disclose the following limitations:
the configuration command causes the gaming device to change at least a color of a housing of the gaming device 
Kodachi teaches:
the configuration command causes the gaming device to change at least a color (i.e. change from the previous color to the predetermined color described in paragraph 206) of a housing of the gaming device (i.e. the front surface panel) (paragraph 206; “For example, a lamp or the like may be provided at a position located somewhere on the housing of the gaming machine (a position visible to the player, for example on the front surface panel or on the housing's top surface), and the condition may be satisfied when this lamp or the like lights up or blinks at predetermined timing or in a predetermined color”).
Therefore, one ordinary skilled in the art at the time of the invention would have modified Walker and in view of Kodachi to include the aforementioned method in order to creates an engaging gaming machine (as described by Kodachi, paragraph 16).
26.	Regarding claim 29, Walker also discloses the gaming device is a gaming terminal, and the configurable element is a physical component (i.e. reel components described in paragraph 7) of the gaming terminal (abstract and paragraph 7).
27.	Regarding claim 30, Walker also discloses the gaming device is a gaming table further includes a display device defining a playing surface (i.e. a playing surface of a poker or blackjack table game), the configurable element is the display device, and the configuration parameter (i.e. parameter of a user configured table game) identifies a particular game to be displayed on the playing surface of the display device (paragraphs ,
	Kodachi also teaches and the color of the housing is changed to compliment (complement) the particular game (i.e. a particular game associated with the gaming machine/main reels/ sub reel described in paragraph 206) (paragraph 206).
	Therefore, one ordinary skilled in the art at the time of the invention would have modified Walker and in view of Kodachi to include the aforementioned method in order to creates an engaging gaming machine (as described by Kodachi, paragraph 16).
28. 	Regarding claims 33 and 38, Walker also discloses the instructions, when executed, further cause the processor to at least (paragraphs 91 and 131): 
receive data from the plurality of gaming devices indicating whether any gaming device (i.e. gaming device 120) of the plurality of gaming devices has been awarded a jackpot award (paragraphs 91 and 131);  4PATENT
 P02671USCID2 (33050-2855) in response to receiving data indicating that at least one gaming device of the plurality of gaming devices has been awarded a jackpot award, i) determine that the configuration command (i.e. configuration command described in paragraph 119) is satisfied, and ii) transmit the configuration command (to) to one of a) to the at least one gaming device (i.e. gaming device 120) (paragraphs 91, 116, 119 and 131).  
29.	Regarding claim 34, Walker also discloses the configurable element (i.e. a font size and/or style) further includes one of a display device (i.e. part 308) of the gaming device (paragraphs 7 and 67; i.e. configuring font size and/or style of the display device of the gaming device).  
 selected by a game controller (i.e. a casino server), the method comprising at least (abstract and paragraphs 7, 9, 47 and 92): 
providing a configurable feature (i.e. font size) of the gaming device, the feature being independent of the game outcome selected by the game controller (abstract and paragraphs 7, 9, 47 and 92); 
setting, under control of a configuration controller, a configuration parameter for the configurable feature (abstract and paragraphs 7, 9 and 47); 
setting, under control of the configuration controller, a configuration command associated with the configuration parameter (abstract and paragraphs 7, 9 and 47); 
and transmitting the configuration command to the gaming device, wherein the gaming device is programmed to receive the configuration command and configure the configurable feature of the gaming device based on the configuration parameter (abstract and paragraphs 7, 9, 47 and 119; the configuration data retrieved from the casino server 112 and/or the central controller 102, is transmitted to the gaming device so that it can configure itself accordingly).  
All the remaining limitations of this claim were discussed in the rejection for claim 1 (see above for details).

32.	Regarding claim 43, Walker also discloses the configuration command is issued based on user profile information (i.e. player’s customized configuration information) of one or more players at the gaming device (paragraphs 7, 38 and 119).
33.	Regarding claim 44, Walker also discloses a method for configuring a gaming device, the method comprising (abstract and paragraphs 7, 9, 116, 119 and 124): 
receiving, by a processor of the gaming device (i.e. a slot machine described in paragraph 9), user input from a user (paragraphs 7 and 9; The user/player may log directly into a slot machine to select a font size and/or style); 
configuring, by the processor, the gaming device based on the user input (paragraphs 7, 116 and 119); 
storing, by the processor, the user input in a user record (i.e. user’s customized configuration information) (paragraphs 7 and 124); 
determining, by the processor, that the user is proximate the gaming device; retrieving, by the processor, the user record based on the determining that the user is proximate the gaming device (paragraph 124; merely approaching an enabled gaming device, the player's device could trigger the gaming device to configure itself to the player's customized configuration); 
and automatically reconfiguring, by the processor, the gaming device based on the user input stored in the user record (paragraph 124; the gaming device to configure itself to the player's customized configuration).

34.	Regarding claim 47, Walker also discloses the reconfiguring the gaming device includes reconfiguring a game property of a game provided by the gaming device (Abstract; paragraphs 7 and 119; The user may select from among several game types (e.g. deuces-wild, jacks or better, video reel, three reel, five reel, video poker, blackjack, etc.) and proceed to configure the game to his liking. For example, the user may set a default game denomination, a game starting point, rules for making automatic play decisions, game rules, a color scheme, a level of help, a bonus frequency, a bonus duration, a speed of reel spin, a font size and/or style, a currency type, a sound type, a sound level, a language, a currency, a payout structure, a payout amount, a payout option, a team option, a comp format, a jackpot probability, etc.).
35.	Claims 31 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20020151366) and in view of Kodachi (US 20050181861) and further in view of Morrow (US 20060287098)
36.	Regarding claims 31 and 36, the combination of Walker and Kodachi teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the instructions, when executed, further cause the processor to at least: 
determine, based upon received from the plurality of gaming devices, the device utilization data indicating whether each gaming device of the plurality of gaming devices is player-occupied, 
determine, based upon the device utilization data, a second subset of the plurality of gaming devices that are not player occupied, the second subset presenting a wagering game different from the first wagering game; 
determine, based upon a number of gaming devices included in the second subset, that the configuration trigger is satisfied; 
and in response to the configuration trigger being satisfied, transmit the configuration command to the second subset of the plurality of gaming devices that are not player occupied, wherein the configuration command causes the second subset of the plurality of gaming devices to transition from presentation of the second wagering game to the first wagering game.
Morrow also teaches:
wherein the instructions, when executed, further cause the processor to at least (abstract and paragraph 124): 
determine, based upon device utilization data received from the plurality of gaming devices, the device utilization data indicating whether each gaming device of the plurality of gaming devices is player-occupied (i.e. data/information indicating that some of the gaming cabinets (in the carousel) are  being (heavily) played, hence player- occupied and the other gaming cabinets (in the carousel) are not currently in play, hence not occupied by a player), a first subset (i.e. the "hot" of the plurality of gaming devices that are player-occupied, the first subset presenting a first wagering game  (i.e. games associated with the "hot" carousels/gaming cabinets) (paragraph 124);
 determine, based upon the device utilization data, a second subset of the plurality of gaming devices that are not player occupied (i.e. those gaming cabinets (in the carousel) that are not currently in play), the second subset presenting a second wagering game different from the first wagering game (paragraphs 17 and 124) ; 
determine, based upon a number of gaming devices included in the second subset, that the configuration trigger is satisfied (i.e. when the "forward looking" algorithms for yield management operation note that a particular carousel is being heavily played) (paragraph 124); 
and in response to the configuration trigger being satisfied, transmit the configuration command to the second subset of the plurality of gaming devices that are not player occupied, wherein the configuration command causes the second subset of the plurality of gaming devices to transition from presentation of the second wagering game to the first wagering game (paragraph 124; management parameters (e.g., minimum bet and the like) are then immediately modified on those gaming cabinets (in the carousel) that are not currently in play).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Walker and Kodachi and in view of Morrow to include the .	Claim 32 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20020151366) and in view of Kodachi (US 20050181861) and further in view of Joshi (US 20020151349).
20.	Regarding claims 32 and 37. The combination of Walker and Kodachi teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configuration trigger is one of a pre-configured date or time, and wherein the instructions, when executed, further cause the processor to at least transmit the configuration command to the gaming device at least one of on the pre-configured date or during the pre-configured time.
Joshi teaches:
the configuration trigger is one of a pre-configured date or time, and wherein the instructions, when executed, further cause the processor to at least transmit the configuration command to the gaming device at least one of on the pre-configured date or during the pre-configured time (abstract and paragraphs 6 and 57; The predetermined time is determined by the CPU 16 (FIG. 2). Typically, the CPU 16 has an internal clock that can be used to determine the real time of the gaming machine 10, or the CPU 16 may receive signals from an external clock. The CPU 16 then downloads data from the system memory 20 (FIG. 2) that corresponds to the Christmas symbols 71-79 that will be displayed on the video display 12 when the predetermined time is encountered. Accordingly, the 
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Walker and Kodachi in view of Joshi to include the aforementioned method in order to attract frequent play by enhancing the entertainment value and excitement associated with the game (as described by Joshi, paragraph 2).
38. 	Claims 40 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20020151366) and in view of Kodachi (US 20050181861) and in view of Canterbury (US 20080054561)
39.	Regarding claims 40 and 45. the combination of Walker and Kodachi teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configurable feature further includes a seat coupled to the gaming device, and the configuration parameter identifies a position of the seat.  
Canterbury teaches:
the configurable feature further includes a seat coupled to the gaming device, and the configuration parameter identifies a position of the seat (paragraphs 27 and 35; the gaming chair 14 will automatically adjust itself to the position set by the player).
  Therefore, one ordinary skilled in the art at the time of the invention to have modified 
The combination of Walker and Kodachi in view of Canterbury to include the aforementioned method in order to enhance the enjoyment realized by gaming patrons (as described by Canterbury, paragraph 7).
40.	Claims 41 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker (US 20020151366) and in view of Kodachi (US 20050181861) and in view of Larkin (US 5765910)
41.	Regarding claims 41 and 46. Walker also teaches wherein the configurable feature further includes the display device (i.e. part 308) of the gaming device (paragraphs 7 and 67; i.e. configuring font size and/or style of the display device of the gaming device).
the combination of Walker and Kodachi teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the configuration parameter identifies a position of the display device.  
Larkin teaches the configuration parameter identifies a position of the display device (Col 5, line 52 – Col 6, line 6; a stored program of motion profile signals may be housed within controller 140 and applied to the various expandable elements or adjusters within work station 70 on an automatic or preprogrammed basis or in accordance with a user selected program; the motion profile signals from controller 140 applied to monitor height adjuster 83 provides vertical motion of monitor 16 in the directions indicated by arrow 130. Signals from controller 140 applied to monitor distance adjuster 85 provide horizontal motion of monitor 16 in the directions indicated by arrows 131).
Therefore, one ordinary skilled in the art at the time of the invention to have modified the combination of Walker and Kodachi in view of Larkin to include the aforementioned method in order to provide improved support and adjustability of an operating environment (i.e. gaming environment) to suit the physical dimensions and characteristics of the operator/player (as described by Larkin, Col 1, 51 – 56).

Response to Arguments
42.	Regarding claims 28 - 47, the applicant argues that the combination of Walker and Morrow fail to teach all the newly amended limitations of the claims (Remarks, pages 10 – 14).
	The examiner agrees. However, the new rejection of Walker and Kodachi teach all the newly amended limitations of claims 28 – 47 (see rejection above for details).

Conclusion
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715